MARY'S OPINION HEADING                                           




NO. 12-01-00086-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


EVELYN EDDINS,§
	APPEAL FROM THE 123RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

ROBERT MCDONALD,
APPELLEE§
	SHELBY COUNTY, TEXAS




PER CURIAM
  This appeal is being dismissed for want of prosecution. Tex. R. App. P. 42.3(b).
Appellant perfected this appeal on March 22, 2001.  Thereafter, the record was filed on May 17,
2001, making Appellant's brief due on or before June 18, 2001.  By way of extensions of time, the
deadline for Appellant's brief was extended to October 1, 2001 with no further extensions allowed. 
On October 2, 2001, the Court received Appellant's brief.  However, the brief failed to comply with
Tex. R. App. P. 38.1(g).  On October 2, 2001, this Court notified Appellant that her brief failed to
comply with Tex. R. App. P. 38.1(g), and it warned that if she failed to correct the defect on or
before October 12, 2001, her brief would be deemed past due and the appeal would be dismissed for
failure to timely file the brief. 
	As of October 19, 2001, Appellant has neither tendered a supplement to the brief correcting
the aforementioned defect nor otherwise responded to this Court's notice.  Accordingly, Appellant's
appeal is dismissed for want of prosecution pursuant to Tex. R. App. P.  38.8(a)(1) and 42.3.(b).
Opinion delivered October 24, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.


DO NOT PUBLISH